DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of claim 9 are moot in view of the cancellation of the claim.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment removing reference to IgG4.
The rejection of claims 3, 5, 6, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-8, 10, 11 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement is withdrawn in view of the amendment to claim 1, limiting the VH region to comprise one of the disclosed CDR1-3H sets and the VL region to comprise one of the disclosed CDR1-3L sets. Note that the claims remain rejected under 35 USC 112(a) for lacking written description.
The rejection of claim(s) 1, 4-8 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by US 20170088624 A1 (cited in the IDS filed 3/19/20) is withdrawn in view of the amendment to claim 1 requiring particular CDR1-3H and CDR1-3L.
The rejection of claim(s) 1-8 and 16 under 35 U.S.C. 103 as being unpatentable over US 20170088624 A1 (cited in the IDS filed 3/19/20) as applied to claims 1, 4-8 and 16 above, and further in view of US 11,084,882 B2, Vonderheide et al. (J. Clin. Oncol. 25(7):876-883, 2007) and Schlothauer et al. (Prot. Eng. Design Selection, 29(10):457-466, 2016) is withdrawn in view of the amendment to claim 1 requiring particular CDR1-3H and CDR1-3L.


Specification
The disclosure is objected to because of the following informalities: The Incorporation by Reference paragraph of the text filing of the sequence listing added in the amendment filed 8/11/22 is object to for two reasons: 1) the date of filing of the Sequence Listing TXT file is August 11, 2022, instead of July 11; and 2) there is no direction about where the paragraph should be placed in the specification; although, in the Remarks filed therewith it is stated that the amendment directs entry to the position prior to the background section.  Also, on p. 34, line 30, after “Fig.14:”, “Does” should be –dose--.
Appropriate correction is required.

Improper Markush
	Claims 10-11 remain and amended claim 1 and dependent claims 2-8 and 16 are rejected on the basis that they contain an improper Markush grouping of alternatives for the reasons set forth in the previous Office action and as recast here to address the amendment to claim 1, which has been amended to recited, independently, sets of CDR1-3H and CDR1-3L. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of CD40-binding antibodies or antigen-binding fragments thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The antibody backbone does not determine the particular activity, that is, what antigen it binds, and therefore does not determine its function. Claim 1 now recites 15 sets of VH CDR1-3H and, independently, VL CDR1-3L, which may be paired in any VH and VL combination, making about 200 possible combinations. No particular framework regions (FR) are recited or required. Figure 22 shows the different sequences of the CDRs, VH and VL, and Figure 18, for example, shows differences in affinity for different antibodies. MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although VH CDR3 dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical because sequence affects antigen specificity, species specificity, affinity, immunogenicity, solubility, stability, effector function and/or EC50, for example (e.g., instant Fig. 1).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant argues (section bridging pp. 18-19 of the Remarks filed 8/11/22) that the amendment to claim 1 and cancellation of claim 9 has overcome the rejection. The argument has been fully considered, but is not persuasive. For the reasons discussed above, the rejection is maintained and applied to amended claim 1 and claims dependent therefrom.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, 10 and 11 remain and claims 1-3, 5-7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons previously set forth in the prior Office action and as recast here for the following reasons addressing the amendment to the claims: The amendment to claim 1 changes the independent claim from a claim drawn generically to a CD40-binding antibody that induces CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking to one having particular CDR1-3H sets and CDR-13L sets chosen independently from a list.  All remaining claims depend ultimately from claim 1 and do not describe the antibody claimed in a manner sufficient to meet the requirements of the written description provision 35 USC 112(a).
  The claims are drawn to an agonistic monoclonal anti-human CD40 antibody that can induce CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking and which binds an epitope that overlaps with the CD40L binding site (claim 4), or has a CD40 cell binding affinity with a EC50 value of equal or less than 49.5 ng/ml, a KD values of equal or less than 15.7 nM, is cross-reactive to cynomolgus monkey CD40 with a KD value equal or less than 10.3 nM, induces maturation of antigen presenting cells as determined by IL12p70 release with an EC50 value of equal or less than 208 ng/ml and/or as determined by the induction of CD86 on dendritic cells by at least 7.5-fold and with an EC50 of equal or less than 148 ng/ml, and/or reduces the level of CD40 on the cell surface by less than 50% (claim 8).  There has been no description of antibodies with the necessary function which meet both the structural and functional limitations aside from the 15 disclosed antibodies beginning with “MAB-16-0…” (see, e.g., Fig. 5b). For claim 8, not even all 15 disclosed antibodies have each of the alternative limitations (see, e.g., Fig. 4, 13 and 14, which have no data for 8 of the antibodies, suggesting they did not have the functions illustrated since all antibodies were evaluated for other functional characteristics). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although VH CDR3 dominated the interaction, several amino acids in VL CDR3 and at least one in each of the other CDRs contact the antigen, with a number of residues outside the CDRs making antigen contact and residues in the CDRs which do not contact antigen being important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The instant claims do not require the particular pairing of CDRH and CDRL sets or VH and VL pairs, yet each antibody disclosed meeting the functional claim limitation(s) have specifically VH and VL pairs. There is not, for example, a VL to which any disclosed VH may be paired and which has or would have been reasonably expected to have the recited function(s).
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The genus of agonist CD40 antibodies represented by the claims is highly variant and inclusive to numerous structural variants. There are about 200 possible VH and VL pairs encompassed by claim 1. Each disclosed antibody has a particular set of 6 CDRs not found in the other antibodies.  There is no common structure disclosed that is responsible for the functional properties required by the claimed antibodies, including the ability to induce CD40 signaling independent of Fcγ mediated CD40 receptor. There is no requirement for claims 1, 10 or 11 that all 6 CDRs (CDR1-3H and CDR1-3L) from a particular antibody be present. Nor is there description of the structural properties of the disclosed antibodies that provide any with the property of having a KD no more than 15.7nM or reducing the level of CD40 on the surface by no more than 50%, for example.  The skilled artisan cannot readily envision a representative number of species to support the genus of the claims.  Applicant has not disclosed any relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties necessary and sufficient for the required function(s), to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The lack of written description for the breadth of the claims is supported by the statement in the specification on p. 26, line 31, through p. 27, line 2, “[W]hile most of the 88 IgG1-LALA antibodies lack strong activation of DCs, a minor fraction can induce very strong activation of DCs without Fcγ receptor mediated crosslinking.  Therefore, a highly agonistic anti-CD40 antibody, whose activity on primary dendritic cells is independent of Fcγ-receptor crosslinking, is a rare case and the identification requires to screen a great number of candidate antibodies with agonistic activities.”  It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This has not been done for the antibodies as claimed.
The specification discloses antibody MAB-16-0451 (as elected) with the VH/VL of SEQ ID NO:5/19, which has the CDR1-3H of SEQ ID NO:33, 47, 61 and CDR1-3L of SEQ ID NO:75, 89 and 103. A human CD40-binding agonist antibody that induces CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking and comprising these sequences meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass mix-and-match variable heavy and light regions (which for claim 1 are defined by CDRs without reference to FRs), including those which must possess at least one very particular functional characteristic, such as having a maximum KD value (claim 8).  None of these antibodies meets the written description provision of 35 USC 112, first paragraph.
It has been shown that the pairing of VH and VL is not random, and only specific pairs bind the designated antigen. Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph). In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017), shows by mutating conserved regions of VH and VL, almost all VH mutants led to decreased antigen-binding affinity, while the VL was more permissive (p. 4, 2nd and 3rd paragraphs). However, when CDR regions were switched between variable domains, it was found that for the VH binding to antigen not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). Also, the interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.”  In the instant claims the antibody not only has to bind human CD40, it must also at a minimum be an agonist and be capable of inducing CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking. There is no common VL or VH across the disclosed antibodies.  The disclosure shows only antibodies with particular matched sets of VH/VL and, by extension, corresponding CDR1-3H/CDR-13L, meet the functional limitations of the claims.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibodies with the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an antibody with the VH/VL of SEQ ID NO:5/19 and the VH CDR1-3 of SEQ ID NO:33, 47, 61 and VL CDR1-3 of SEQ ID NO:75, 89 and 103 (as elected) which binds human CD40, is a CD40 agonist and induces CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant argues (top of p. 20 of Remarks filed 8/11/22) that the amendment to claim 1 has overcome the rejection.  The argument has been fully considered, but is not persuasive.  For the reasons discussed above directed to the lack of disclosure of antibodies with alternative CDRH- and CDRL-set pairings with the required functions, the rejection is maintained.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/184619 and JP2019521645, cited in the IDS filed 10/16/22, teaches agonistic monoclonal human CD40-binding antibodies which induce CD40 signaling independent of Fcγ mediated CD40 receptor crosslinking (e.g., Example 15 on p. 98). However, the antibodies do not meet the structural limitations of the instant claims and, therefore, do not anticipate or make obvious the instant invention.
JP2017511379 and WO 2015/145360, cited in the IDS filed 10/16/22, teach agonistic monoclonal human CD40-binding antibody LOB7.4 (for which no sequence is provided) which induced CD40 signaling independent of Fcγ mediated CD40 receptor crosslinking (Example 3), but depended on its ability to adopt a particular IgG2 conformation. However, the antibody does not meet the structural limitations of the instant claims and, therefore, does not anticipate or make obvious the instant invention. This prior art is focused on the IgG2 structure. (See also White et al., J. Immunol. 193:1828, 2014, cited in the IDS 10/16/22, of which two authors are the inventors on the foreign documents).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 31, 2022